DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not limited to a single paragraph. The abstract, “34143072”, on last line, should be deleted. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-9, 11-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stam et al. (hereinafter Stam, US 2004/0143380 A1).
For claim 2, Stam discloses a method (Stam discloses a method for vehicular lighting control – see Stam, Figs. 1 and 4, abstract and paragraph [0001]) comprising: 
receiving real time sensor data from a plurality of devices associated with a vehicle (Figs. 1 and 4 of Stam disclose receiving real time sensor data from a plurality of devices (cameras, compass sensors) associated with a vehicle 101 – see Stam, Figs. 1 and 4, paragraphs [0010], [0038], [0043] and [0144]), wherein the plurality of devices comprises at least an imaging device (camera – see Stam,  paragraphs [0060]) and a second device (e.g. Stam discloses radar detection (paragraphs [0090], last second line and [0117, line 3); ultrasonic sensor (see Stam, paragraph [0117], line 3); rain sensor (see Stam, paragraph [0144], line 4)); 
analyzing, by a neural network, the real time sensor data (see Stam, paragraphs [0004], [0010], and [0144]-[0145]); 

modifying an operation of the vehicle based at least in part on said determining the presence of the weather condition (Stam discloses modifying an operation (activating or dis-activating wiper)  of the vehicle 101 -- see Stam, Figs. 1 and 4, paragraphs [0032] and [0144]-[0146]).
For claim 3, Stam discloses the method of Claim 2, wherein the imaging device is configured to capture a plurality of images of a field-of-view through a predefined region of a windshield of the vehicle, wherein the real time sensor data comprises the plurality of images (see Stam, paragraphs [0032] and [0144]-[0145]).
For claim 4, Stam discloses the method of Claim 2, wherein the second device comprises a device other than an imaging device (Stam discloses the second device (rain sensor, radar sensor) comprises a device other than an imaging device (camera – see Stam, paragraphs [0179], line 12 and [0180], line 11).
For claim 5, Stam discloses the method of Claim 2, wherein the second device comprises a moisture sensor (see Stam, paragraph [0188]).
For claim 6, Stam discloses the method of Claim 2, wherein the second device comprises a radar device (see Stam, paragraphs [0090], last second line and [0117], line 3).
For claim 7, Stam discloses the method of Claim 2, wherein the weather condition negatively affects visibility through a window of the vehicle (Stam discloses determining the weather condition via rain sensor and activating the vehicle’s windshield wipers accordingly (see Stam, paragraphs [0032], [0144] and [0149]), so Stam inherently discloses the weather condition which negatively affects visibility through a window/windshield of the vehicle).
For claim 8, Stam discloses the method of Claim 7, wherein the weather condition corresponds to a presence of a weather element other than rain (Stam also discloses the weather condition which 
For claim 9, Stam discloses the method of Claim 8 wherein the weather condition corresponds to a presence of at least one of snowfall, fog, or smoke proximate to the vehicle (Stam discloses the weather condition which corresponds to a presence of fog proximate to the vehicle – see Stam, paragraphs [0144] and [0149]).
For claim 11, Stam discloses the method of Claim 2, wherein said modifying the operation of the vehicle comprises at least one of activating a window management system or deactivating the management system (see Stam, paragraphs [0004], [0032], [0144] and [0149]).
For claim 12, Stam discloses the method of Claim 11, wherein the window management system is a windshield wiper system (Stam discloses the window management system which is a windshield wiper system – see Stam, paragraphs [0004], [0032 and [0144]-[0145]).
Claims 15-16 are "method" claims which are either same or similar to that of the "an electronically commutated motor system" claims 15, 16, 17, 20, 21 and 22, respectively. Explanation is omitted.
For claim 15, Stam discloses a method comprising:
receiving real time sensor data from a plurality of devices associated with a vehicle (see explanation in claim 2 above);
analyzing, by a neural network, the real time sensor data (see explanation in claim 2 above);
determining a presence of a first weather condition based at least in part on the analyzing (see explanation in claim 2 above);
determining a presence of a second weather condition based at least in part on the analyzing (Stam discloses determining a presence of a second weather condition (e.g. wet, fog) based at least in part on the analyzing – see Stam, paragraphs [0144]-[0145] and [0149]), wherein the second weather 
modifying an operation of the vehicle based at least in part on at least one of the presence of the first weather condition or the presence of the second weather condition (see explanation in claim 2 above).
For claim 16, Stam discloses the method of Claim 15, wherein the plurality of devices comprises an imaging device is configured to capture a plurality of images of a field-of-view through a predefined region of a windshield of the vehicle, wherein the real time sensor data comprises the plurality of images (see Stam, paragraphs [0032] and [0144]-[0145]).
For claim 17, Stam discloses the method of Claim 15, wherein the plurality of devices comprises at least one of a radar device (see Stam, paragraphs [0090], last second line and [0117], line 3) or a moisture sensor (see Stam, paragraph [0188]).
For claim 18, Stam discloses the method of Claim 15, wherein the first weather condition corresponds a presence of at least one of snowfall, fog, rain, smoke, or wind, and wherein the second weather condition corresponds a presence of a different one of the at least one of the snowfall, the fog, the rain, the smoke, or the wind (Stam discloses the first weather condition which corresponds a presence of rain, and the second weather condition which corresponds a presence of the fog – see Stam, paragraphs [0144]-[0145] and [0149]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (hereinafter Stam, US 2004/0143380 A1) in view of Ricci (US 2014/0306833 A1).
For claim 10, Stam discloses all limitation as applied to claim 2 above. Stam discloses the weather condition which is silent for corresponding to a presence of wind having a wind speed that satisfies a threshold wind speed. However, Ricci discloses the weather condition which corresponds to a presence of wind having a wind speed that satisfies a threshold wind speed – see Ricci, Figs. 2, 20A-20Cparagraphs [0489], last line; [0575], line 2; [0729] and [0732). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Stam to incorporate teaching of Ricci for purpose of reducing damage of vehicle due to accident caused by the severity of the weather condition.
Claims 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (hereinafter Stam, US 2004/0143380 A1) in view of Stam (Hereinafter Stam ‘027 (US 5,923,027 A).
For claim 13, Stam discloses all limitations in claim 2 above. Stam is silent for comprising determining a severity of the weather condition, wherein the modifying an operation of the vehicle is further based at least in part on the severity of the weather condition. However, Stam ‘027 discloses  determining a severity of the weather condition, wherein the modifying an operation of the vehicle is further based at least in part on the severity of the weather condition (Stam discloses determining a severity of the weather condition (snow fall or ice which can be considered as a severity of the weather condition – see Stam ‘027, col. 3, lines 44-58), wherein the modifying an operation of the vehicle is further 
For claim 19, Stam discloses a method comprising:
receiving first real time sensor data from an imaging device associated with a vehicle (Stam discloses receiving first real time sensor data from an imaging device (e.g. camera, compass sensors) associated with a vehicle 101 – see Stam, Figs. 1 and 4, paragraphs [0010], [0038], [0043] and [0144]), 
receiving second real time sensor data from a non-imaging device (e.g. Stam discloses radar detection (paragraphs [0090], last second line and [0117], line 3); ultrasonic sensor (see Stam, paragraph [0117], line 3); rain sensor (see Stam, paragraph [0144], line 4); and/or moisture sensors and windashield fog detector (see Stam, paragraph [0188]) associated with the vehicle 101 (Stam discloses receiving second real time sensor data from a non-imaging device associated with the vehicle 101 – see Stam, paragraphs [0117], [0145] and [0188]); 
analyzing, using machine learning, the first real time sensor data and the second real time sensor data (see Stam, paragraphs [0004], [0010], and [0144]-[0145]).
determining a presence of non-rain weather condition (fog on windshield can be considered as non-rain weather condition) based at least in part on the analyzing (see Stam, paragraphs [0144]-[0145]). 	Stam is silent for modifying an operation of the vehicle based at least in part on the determining the presence of the non-rain weather condition.
However, Stam ‘027 discloses  modifying an operation of the vehicle based at least in part on the determining the presence of the non-rain weather condition (see Stam ‘027, col. 3, lines 44-58, col. 4, lines 12-32 and col. 9, lines 40-46. It is noted that snow fall or ice can be considered as the presence of the non-rain weather condition).

For claim 20, Stam in view of Stam ‘027 disclose the method of Claim 19, wherein the imaging device comprises at in-vehicle camera (see Stam, Figs. 1 and 4, paragraphs [0010], [0038], [0043] and [0144]), and wherein the non-imaging device comprises at least one of an in-vehicle radar device (see Stam, paragraphs [0090], last second line and [0117], line 3) or an in-vehicle moisture sensor (see Stam, paragraph [0188]).
For claim 21, Stam in view of Stam ‘027 disclose the method of Claim 19, wherein the non-rain weather condition corresponds a presence of at least one of snowfall, fog, smoke, or wind (see Stam, paragraphs [0144]-[0145] and [0149]; and Stam ‘027’, col. 3, lines 49-55).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 14, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method comprising modifying the operation of the vehicle, wherein modifying the operation of the vehicle specifically comprises controlling a linear actuator to cause linear motion of an electromagnetic moving block through a plurality of permanent magnet bars disposed horizontally along a curvature of a windshield of the vehicle to steer a wiper arm that is coupled to the electromagnetic moving block.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846